Citation Nr: 0740194	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Validity of an overpayment of nonservice-connected disability 
pension benefits.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran had active military service from September 1950 
to May 1951 and from July 1953 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the issue of the overpayment of pension 
benefits, the veteran's challenge to the validity of the debt 
is not that he did not incur the debt, but rather that the RO 
has miscalculated the amount of the debt.

The veteran was initially granted entitlement to nonservice 
connected pension benefits in September 1993.  Since that 
time he has reported various items of information that 
affected his entitlement to pension benefits, to include 
receipt of interest income, retirement income and SSA 
benefits.  

Specifically in November 1993, he submitted information 
regarding the receipt of retirement income in the amount of 
$311.50 a month or $3,738 a year.  Also of record is a 
document from Prudential Asset Management Company dated in 
January 1992, verifying that he was receiving a monthly 
benefit under the Western Conference of Teamsters Pension 
Plan in the amount of $311.50.  

A December 1993 VA letter informed the veteran that his 
payments had been reduced as a result of the additional 
countable income from retirement.  In January 1994, VA's Debt 
Management Center notified the veteran of an overpayment of 
non-service-connected VA pension benefits in the amount of 
$3,422.

In February 1994, the veteran submitted a VA Form 21-0516, 
(Improved Pension Eligibility Verification Report (EVR)).  He 
again listed income in the amount of $311.50 from the 
Teamsters Pension Plan.  In July 1995, he requested an audit 
regarding the $3,422.00 overpayment.  He inquired about a 
waiver of that debt, which he reported filing in April 1994, 
but which is not of record.  

In May 1997 VA informed the veteran that during a review, it 
was discovered that the his actual income for 1994 did not 
agree with the income reported to VA.  A list of payers and 
the amounts in question included income of $1,290.00 from the 
Mexican American Opportunity; income of $1,869.00 from 
Prudential Insurance Company; and a second listing of 
$1,869.00 also from Prudential Insurance Company.  The 
veteran was asked to verify the accuracy of income before any 
adjustment to benefits was made.  In response he indicated 
that the income from Prudential Insurance was previously 
reported on his EVR as his Teamsters pension and that the 
only unreported income was that from Mexican American 
Opportunity in the amount of $1,290.

In August 1997, the RO again wrote to him proposing to 
retroactively reduce his benefits, effective February 1994 
based on unreported income from Mexican American Opportunity.  
However, an October 1997 letter confirmed the reduction in 
benefits, based on consideration of additional income of 
$1,290.00; $1,869.00; and $1,869.00 from the Mexican American 
Opportunity and Prudential Insurance Company for the year 
1994.  

Some years later, in a VA Memorandum dated in September 2003, 
it was noted that the veteran's pension had been reduced 
because of unreported income from two sources.  It was noted 
that the veteran had been reporting benefits from Teamsters 
pension on his EVR.  It was also noted that the veteran 
alleged that payments from Prudential Insurance and Teamsters 
were, in fact, one in the same and that he had been double 
charged for the income.  Therefore the only unreported income 
was from the Mexican American Opportunity.  It does not 
appear that there was any additional follow up regarding this 
information.  

Because of the discrepancy in the amounts and sources of 
income reported for 1994, the issue of the creation of the 
debt, particularly its calculation, is an extremely important 
one.  Throughout the appeal the veteran has alleged that the 
overpayment of VA pension benefits was not properly created 
and due to VA administrative error.  In various statements he 
has asserted that he properly reported the retirement income 
in 1994.  Certainly if the veteran properly reported 
retirement income on his EVR in 1994 and the RO later 
inadvertently considered it twice as unreported income, that 
would raise the question of the propriety of the creation of 
the debt.  Moreover, the Board notes that the evidence of 
record, particularly the August 2003 statement of the case, 
does not reflect an amount in issue or discuss the substance 
and result of the review.  

Without clear information on the amount of indebtedness due 
to overpayment, the Board is unable to render an equitable 
determination.  Therefore, in light of the concerns expressed 
above, a determination of the exact amount of the overpayment 
and whether the amount of the debt was properly created is 
essential to the proper disposition of this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take the 
appropriate steps, to include 
contacting the Debt Management Center, 
to obtain a copy, if available, of the 
letter that informed the veteran of the 
debt created due to unreported income 
in 1994.

2.  The AMC/RO must adjudicate the 
validity of the creation of the debt, 
establishing the amount of the 
veteran's overpayment, to include any 
necessary evidentiary development, 
providing notice of the decision to the 
veteran and an opportunity to respond.  
In so doing, the AMC/RO must include a 
copy of any item referenced in 
determining income for the veteran.  
The records relied on to establish the 
excess income for 1994 should also be 
included.  All discrepancies in the 
prior calculation(s) of the overpayment 
must be resolved.  

The AMC/RO should also prepare an audit 
of the amount the veteran is indebted 
to VA for overpayment of pension and a 
summary of how this debt has been 
recouped to date.  This information 
must be placed in the claim file and 
the findings of this audit must be 
provided to the veteran and his 
representative.

3.  If the determination remains 
unfavorable, the AMC/RO should furnish 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


